

116 HR 4773 IH: Livestock Risk Management and Education Act
U.S. House of Representatives
2019-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4773IN THE HOUSE OF REPRESENTATIVESOctober 21, 2019Mr. Johnson of South Dakota (for himself, Mr. Lucas, and Ms. Cheney) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food, Agriculture, Conservation, and Trade Act of 1990 to direct the Secretary of
			 Agriculture to make grants for the purpose of improving the farm
			 management knowledge and skills of livestock producers.
	
 1.Short titleThis Act may be cited as the Livestock Risk Management and Education Act. 2.Improving farm management knowledge and skills for livestock producersThe Food, Agriculture, Conservation, and Trade Act of 1990 is amended by inserting after section 1672E (7 U.S.C. 5925g) the following:
			
				1672F.Improving farm management knowledge and skills for livestock producers
 (a)In generalThe Secretary shall make competitive extension and education grants for the purpose of improving the farm management knowledge and skills of livestock producers.
 (b)Selection criteriaIn selecting grant recipients under this section, the Secretary shall give priority to applicants that—
 (1)demonstrate an ability to work directly with livestock producers; (2)collaborate with farm management educational programs and associations; and
 (3)include in such application a description of the curriculum the applicant is seeking to carry out to educate livestock producers on risk management through futures market participation and hedging strategies.
 (c)AdministrationParagraphs (4), (7), (8), and (11)(B) of subsection (b) of the Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 3157(b)) shall apply with respect to the making of grants under this section.
 (d)DefinitionIn this section, the term livestock has the meaning given such term in section 1501(a) of the Agricultural Act of 2014 (7 U.S.C. 9081(a)).
 (e)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2020 through 2023..
		